Citation Nr: 1614205	
Decision Date: 04/07/16    Archive Date: 04/25/16

DOCKET NO.  10-08 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona



THE ISSUES

1.  Entitlement to a compensable evaluation for bilateral hearing loss disability.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant (Veteran) represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 




INTRODUCTION

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  

The Veteran had active service from December 1965 to December 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  In relevant part, the decision granted service connection for bilateral hearing loss and awarded an initial 0 percent rating, effective the date of claim in May 2004.  

In July 2014, the Board found that the Veteran timely appealed the initial noncompensable rating assigned in the September 2004 rating decision.  The Board then remanded the issue for additional development and medical inquiry.  The case is again before the Board for consideration.  

In the decision below, the Board will deny the claim for a compensable evaluation for bilateral hearing loss disability.  The claim to a TDIU is addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

The record consists entirely of electronic claims files and has been reviewed.  Relevant information has been included in the record since the most recent supplemental statement of the case (SSOC) dated in August 2015, and has been considered pursuant to the August 2015 waiver of initial AOJ review of the evidence.  38 C.F.R. §§ 19.31, 20.1304(c) (2015). 



FINDING OF FACT

The Veteran's bilateral hearing loss disability has been manifested by no more than level I hearing in the right ear and level I hearing in the left ear.


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.85-4.87, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In this case, the AOJ issued several notice letters to the Veteran between June 2004 and March 2009.  These letters explained the evidence needed to substantiate the claim for an increased rating, as well the legal criteria for entitlement to such benefits.  The letters also informed him of his and VA's respective duties for obtaining evidence.  

In any event, any defect in notice would not be prejudicial here.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess, supra; see also VAOPGCPREC 8-2003 (December 22, 2003).  Thus, because service connection for the Veteran's hearing loss disability has been granted, VA's VCAA notice obligations with respect to the issues of entitlement to a higher initial rating is fully satisfied.  

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service treatment records, reports of post-service treatment, and the Veteran's own statements in support of his claim.  The Veteran was also afforded five VA audiology examinations into his claim for an increased rating.  The examination reports contain all the findings needed to rate the Veteran's service-connected disability on appeal, including history and clinical evaluation.  The Board has reviewed the examination reports, and finds that they are adequate for the purpose of deciding the issue on appeal.  

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.


Disability Evaluations

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).   Here, the service-connected bilateral hearing loss disability has not materially changed and a uniform evaluation is warranted.  

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Under Diagnostic Code 6100, which is used to evaluate the Veteran's bilateral hearing loss disability, provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state licensed audiologist including a controlled speech discrimination and the pure tone threshold average, which is the sum of the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85. 

Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id.  

Under 38 C.F.R. § 4.86(a), it states that when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table IV or Table VIa, whichever results in the higher numeral.  Each ear is to be evaluated separately.  Id.  The provisions of 38 C.F.R. § 4.86(b) provide that when the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be evaluated to the next higher Roman numeral.  Id. 

In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that in addition to providing objective test results, a VA audiological examination report must address the functional effects caused by a hearing disability because an extraschedular evaluation under 38 C.F.R. § 3.321(b) "does not rely exclusively on objective test results to determine whether a referral for an extraschedular rating is warranted."  The Court also noted that VA's policy requiring VA audiologists to describe the effect of a hearing disability on occupational functioning and daily activities facilitates extraschedular determinations by requiring VA audiologists to provide such information.  Martinak, 21 Vet. App. at 455.  

The Veteran asserts that a compensable evaluation is warranted for his service-connected bilateral hearing loss disability.  

The Veteran underwent five VA audiological examinations during the appeal period (since May 2004).  At the first audiological examination in August 2004, the pure tone thresholds, in decibels, for the right and left ears were as follows:  

	1000 Hertz	2000 Hertz	3000 Hertz	4000 Hertz
Right Ear:	20	25		60		60
Left Ear:	15	30		60		60

The pure tone average was 41 in each ear.  Maryland CNC speech recognition scores were 96 percent in the right ear and 100 percent in the left ear.  The report did not note any functional impairment.  

The second VA audiological examination was conducted in January 2009.  The pure tone thresholds, in decibels, for the right and left ears were as follows:  

	1000 Hertz	2000 Hertz	3000 Hertz	4000 Hertz
Right Ear:	25	35		60		60
Left Ear:	25	50		65		65

The pure tone average was 45 on the right and 51 on the left.  Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 96 in the left ear.  The Veteran indicated hearing difficulty in an occupational setting.  

The third VA audiological examination was conducted in October 2010.  The examiner noted speech recognition ability of 96 percent in each ear.  With regard to pure tone thresholds, the examiner stated that, despite two audiological examinations in October 2010, "no valid pure tone test results could be obtained" and that, "no statement regarding degree or presence of hearing loss can be made."     

The fourth VA audiological examination was conducted in October 2012.  The pure tone thresholds, in decibels, for the right and left ears were as follows:  

	1000 Hertz	2000 Hertz	3000 Hertz	4000 Hertz
Right Ear:	25	40		60		60
Left Ear:	25	50		70		65

The pure tone average was 46 on the right and 53 on the left.  Speech audiometry revealed speech recognition ability of 92 percent in each ear.  The Veteran reported that people say he talks too loudly.    

The fifth and most recent VA audiological examination was conducted in October 2014.  The pure tone thresholds, in decibels, for the right and left ears were as follows:  

	1000 Hertz	2000 Hertz	3000 Hertz	4000 Hertz
Right Ear:	35	45		65		65
Left Ear:	25	55		70		70

The pure tone average was 53 on the right and 55 on the left.  Speech audiometry revealed speech recognition ability of 96 in the right ear and 92 in the left ear.  The Veteran reported difficulty hearing on the phone, and while in work.  The examiner noted a review of the Veteran's claims file.

Based upon the results of the August 2004, January 2009, October 2012, and October 2014 VA audiological examinations, the Veteran's right ear is assigned a Level I for the right ear and a Level I for the left ear in accordance with Table VI of 38 C.F.R. § 4.85.  Thus, neither is the "better ear."  Although the Veteran's hearing has clearly decreased in the years since he was granted service connection, the Veteran's hearing remains at Level I in each ear.  The intersection point for a Level I (right) and Level I (left) under Table VII of 38 C.F.R. § 4.85 shows that the hearing loss does not exceed the levels contemplated for the currently assigned noncompensable schedular rating.  Thus, the audiometric evidence of record does not support a finding of a compensable evaluation. 

The provisions of 38 C.F.R. § 4.86(a) (Exceptional patterns of hearing impairment) do not apply to the Veteran's situation as the audiometric results of both of these evaluations did not show pure tone thresholds of loss of 55 decibels or greater in the four relevant frequencies for the Veteran's ears.  The provisions of 38 C.F.R. § 4.86(b) are also not applicable as both ears are not shown to manifest 30 decibels or less at 1000 Hertz  and 70 decibels or more at 2000 Hz. 

While the Veteran has complained that his hearing has decreased, he has not set forth any allegation that his hearing examinations are deficient in determining his bilateral hearing loss disability.  The Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  The audiological evaluations do not show that the Veteran warrants a compensable evaluation.  We find the decision of the Federal Circuit in Vazques-Flores to be controlling. Thus, while the effects of a disability on one's daily life are arguably relevant to a doctor conducting a medical examination, those effects are not relevant to a disability rating made by a ratings specialist. The VA has never adopted an interpretation to the contrary  Vazques-Flores v. Shinseki, 580 F3d 1270 (2009)/

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms of the Veteran's bilateral hearing loss disability are fully contemplated by the applicable rating criteria.  As shown above, the criteria include symptoms, each of which were addressed in the VA examination reports and which provided the basis for the disability rating that was assigned.  The Veteran primarily complained of decreased hearing which is clearly contemplated in the currently assigned disability evaluation.  In any event, the evidence does not reflect that there has been frequent hospitalization or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards.  Additionally, there is no indication that the Veteran's bilateral hearing loss disability, standing alone, or in combination with the 10 percent evaluation for tinnitus (or the 50 percent evaluation assigned for posttraumatic stress disorder (PTSD)) had an impact on his employment beyond that which is contemplated by the rating criteria.  

The Board has reviewed a statement of record submitted by the Veteran in September 2015, in which he described his hearing loss as "real bad" and stated that his service-connected tinnitus worsens his hearing loss and causes him to speak loudly.  He also stated that he had been laid off from his job for speaking too loudly to a co-worker in his office.  However, the Veteran did not support his assertion with documentation evidencing his employment termination.  Furthermore, while he is competent to describe difficulty hearing, his assertion is inherently not credible in light of the objective audiological evidence - dated over a 10-year period - showing noncompensable hearing loss.  Indeed, the objective medical evidence is more probative than the Veteran's September 2015 lay assertion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Therefore, referral for consideration of an extraschedular rating for the Veteran's bilateral hearing loss is not warranted.  38 C.F.R. § 3.321(b)(1).  Johnson v. McDonald, 762 F.3d 1365 (2014).

In the absence of exceptional factors associated with bilateral hearing loss disability or in combination with tinnitus (or PTSD), the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1)  are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 


ORDER

A compensable disability rating for bilateral hearing loss disability is denied.


      
REMAND

A claim for increased evaluation includes a claim for a TDIU where there are allegations of worsening disability and related unemployability.  In light of the Veteran's September 2015 statement - in which he indicates employment difficulties due to service-connected hearing loss and tinnitus - the issue of entitlement to a TDIU has been raised by the record and should be adjudicated by the RO in the first instance.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).

A TDIU claim has not yet been adjudicated by the AOJ.  VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement pertinent records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

VA must make all necessary efforts to obtain relevant records in the possession of a Federal agency.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).   All available VA treatment records for the disabilities on appeal should be associated with the Veteran's claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate steps to obtain and associate with the record copies of the Veteran's VA treatment records, if any, associated with the claims on appeal.

2.  Send the Veteran a VCAA notice letter pertaining to a claim for entitlement to TDIU, and allow for a reasonable period to respond.  The AOJ should request that the Veteran provide sufficient information and authorization to enable it to obtain any additional evidence pertinent to the claim for TDIU.  After completing all indicated development, the RO should adjudicate the claim for TDIU in light of all the evidence of record.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


